IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

GLENDA JACQUELINE PRADO : CASE NO. 3:16CV320
Plaintiff, :
JUDGE WALTER H. RICE
v.

PAT MAZEIKA, et al.

Defendants.

 

ORDER OF DISMISSAL; TERMINATION ENTRY

 

 

The Court having been advised by counsel for the parties that the above matter has been

settled, IT IS ORDERED that this action is hereby DISMISSED, with prejudice as to the parties,

provided that any of the parties may, upon good cause shown within 60 days, reopen the action if

settlement is not consummated

Parties intending to preserve this Court’s jurisdiction to enforce the settlement should be

aware of Kokkonen v. Guardian Lz'fe Ins. Co. of America, 114 S.Ct. 1673 (1994), and incorporate

appropriate language in any substituted judgment entry.

The Court will retain jurisdiction to enforce the terms of the settlement between the palties, if

necessary.

IT IS SO ORDERED.

01 §;\

 

WALTER H. RICE, JUDGE

UNITED STATES DISTRICT COURT

